Citation Nr: 0739906	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hyperpigmentation of the anterior bilateral calves. 

2.  Entitlement to service connection for bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is 
under the jurisdiction of the Boston, Massachusetts RO.  

The veteran requested a personal hearing before a Member of 
the Board at the RO, and a hearing was scheduled in September 
2007; however, the veteran did not show up for the scheduled 
hearing.  There has been no motion for a new hearing.  
Therefore, there is no Board hearing request pending at this 
time.  See 38 C.F.R. § 20.704(d) (2007).

In December 2007, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that hyperpigmentation of the anterior 
bilateral calves is worse than currently evaluated.  The 
veteran also asserts that he has a bilateral foot disability 
caused by exposure to wet, cold conditions while serving on 
active duty in the United States Army during the Battle of 
the Bulge and other operations.    

In order to properly evaluate the veteran's hyperpigmentation 
of the anterior bilateral calves, the Board must consider 
what percentage of the veteran's entire body is affected by 
the disability, and for what amount of time, if any, the 
veteran has had systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  The medical evidence of 
record, including the veteran's January 2004 VA examination, 
shows that the veteran's service connected disability affects 
his calves; however, it is unclear what percent of the 
veteran's entire body is affected.  As such, the Board is of 
the opinion that another VA examination is warranted to 
determine the current severity of the veteran's disability.  

Turning to the veteran's claim for service connection for a 
bilateral foot condition, the veteran was afforded a VA 
examination in January 2004.  At that examination, the 
veteran reported that his feet ached.  Examination of the 
veteran's feet revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation.  Pes planus was not 
present.  Non weight bearing x-ray findings were reportedly 
within normal limits for the left and right foot.  The 
examiner stated that for the veteran's claimed condition of 
bilateral foot condition, there was no diagnosis "because 
there is no pathology to render a diagnosis."  

Other competent medical evidence suggests that the veteran 
may have a current foot disability.  For example, a private 
treatment record from October 2004 (after the veteran's VA 
examination) shows an impression of plantar right heel pain.  
The physician notes that history and clinical examination 
were most consistent with early plantar fasciitis, and that 
an x-ray of the calcaneus showed a small calcaneal spur.  A 
private treatment report from July 1994 showed an assessment 
of plantar fasciitis heel spur.  Also, VA treatment records 
show that the veteran has at times reported having painful 
feet.  A November 2003 podiatry note shows an assessment of 
metatarsalgia secondary to fat pad atrophy, pes cavus, and 
overlapping of 2nd toes bilateral.  Treatment reports from 
after the veteran's VA examination show that he may now have 
a foot disability; as such, the Board is of the opinion that 
another VA examination is warranted to determine whether or 
not the veteran has a current foot disability, and if so, 
whether or not it is related to service.  

Finally, the AMC/RO should also take this opportunity to 
ensure that the veteran has been given proper notice and 
assistance as required by the Veterans Claims Assistance Act 
of 2000, and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's current 
claim for an increased rating stems from an original grant of 
service connection, and the veteran was not notified how to 
substantiate a claim for an increased rating by the pre-
decision notification letter.  Current, relevant VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claims as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  The veteran 
should be given sufficient time for 
response, and current, relevant VA 
treatment reports should be obtained from 
the VA Boston Healthcare System, Brockton 
Campus, and any other VA facility 
identified by the veteran.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his hyperpigmentation of the 
anterior bilateral calves.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All clinical findings should 
be reported in detail.  

The examiner should comment on the extent 
of involvement of the skin in terms of 
percentage of the entire body, and also 
comment on whether or not the veteran is 
receiving any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs.  If the veteran is undergoing such 
therapy, the examiner should state the 
total duration of the therapy during the 
past 12-month period.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current foot disability.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  Any needed non-invasive 
tests should be performed to determine if 
the veteran currently has a bilateral foot 
disability.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
foot disability that is as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  

The examiner should specifically comment 
on whether or not the veteran currently 
has pes cavus and plantar fasciitis, and 
if so, if it is as likely as not that 
either of these conditions is attributable 
to the veteran's service.  

4.  After completing the above, the AMC/RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



